Citation Nr: 0901687	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
status post total left hip arthroplasty.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active naval service from November 1948 to 
November 1949, October 1950 to October 14, 1952, and from 
October 16, 1952, to April 1955.  He subsequently served in 
the U.S. Naval Reserve until he retired from that service in 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2008 the veteran and his wife testified before the 
undersigned Veterans Law Judge in a hearing at the RO.


FINDINGS OF FACT

1.  Left hip disability was not present in service or until 
more than one year thereafter and is not etiologically 
related to service.  

2.  Hypertension was not present in service or until more 
than one year thereafter and is not etiologically related to 
service or service-connected disability.







CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
active service, and the such incurrence or aggravation or 
arthritis of the left hip during such service may not be 
presumed.  38 U.S.C.A. §§ 106, 1101, 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 106, 1101, 1110, 1131, 
1137 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 
3.6, 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held VA failed to demonstrate that "lack of such pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO sent the veteran a letter in 
October 2004, prior to the June 2005 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for either claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds that the veteran has been afforded 
adequate assistance in regard to the claims herein decided.  
The veteran's service treatment records (STR) and service 
personnel records (SPR) are on file, as are treatment records 
from those VA and non-VA medical providers identified by the 
veteran as having relevant records.  Neither the veteran nor 
his representative has identified, and the record does not 
show, that there is any existing evidence, to include medical 
treatment records, that could be obtained to substantiate 
either claim.  The veteran has been afforded a hearing before 
the Board and has been afforded a VA examination to determine 
the etiology of his claimed disabilities.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, 
the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

If arthritis or hypertension becomes manifest to a 
compensable degree within one year after discharge from 
service such disorder shall be presumed to have been incurred 
in service even if there is no evidence of such disorders 
during military service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307. 3.309(a). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, in order to prevail on the issue of secondary 
service connection, the record must contain medical evidence 
of a current disability and medical evidence of a nexus 
between the current disability and a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Left Hip Disorder

The veteran asserts that his current left hip disorder is due 
to traumatic injury suffered during an emergency parachute 
jump in January 1959.

The veteran is shown to have parachuted from an aircraft in 
January 1959 while undergoing training with the U.S. Naval 
Reserve.  Contemporary newspaper reports state the veteran 
suffered an injury to the left knee and a bruise over the 
right eye; STR from the veteran's service in the Naval 
Reserve (through November 1989), which include regular flight 
physicals, show no indication of arthritis or any other hip 
disorder.

The veteran had a total left hip replacement in July 1998 at 
Palomar Medical Center.  The operative report states the 
surgery was due to long history of osteoarthritis of the left 
hip no longer responsive to conservative treatment.  The 
surgical pathology report shows a diagnosis of changes 
consistent with severe degenerative joint disease of the 
femoral head.  There is nothing in the operative report 
regarding the etiology of the osteoarthritis.

The veteran had a VA examination in April 2006.  The 
examiner, a VA physician, reviewed the claims file and noted 
the evidence regarding the emergency bailout in January 1959.  
The veteran reported left hip problems began in the early 
1970s as hip pain; there was no injury at that time.  He also 
reported the hip surgery had not improved the situation, and 
his problems had actually become more severe.  The examiner 
performed a detailed clinical examination of the hip and 
recorded his observations in detail.  X-rays showed a left 
hip total arthroplasty without evidence of fracture or 
loosening of hardware.  

The examiner's impression was left total hip problem 
reconstructed.  Because there was no reported hip injury at 
the time of the crash, and because the symptoms of record did 
not begin until the mid-1990s, it was the examiner's opinion 
that it was less likely than not that the left hip 
degenerative joint disease and hip replacement were secondary 
to the parachute incident.

The veteran testified before the Board in January 2008 that 
when he bailed out of the burning airplane he hit part of the 
aircraft with the left side of his body.  When he landed, it 
was a hard landing and he was dragged across the ground.  He 
was treated continuously for problems until 2006, at which 
time other health problems diverted his attention from his 
hip problem.  The veteran testified he is absolutely certain 
his hip problem began when he bailed out of the aircraft.  
The veteran's wife testified the veteran had complained to 
her of hip pain and had told her about having had to bail out 
of an airplane while in the military.

The Board finds the veteran's account of performing an 
emergency bailout is confirmed by the evidence of record.  
The record also shows the veteran has a current left hip 
disability (degenerative joint disease necessitating total 
hip replacement).  However, whether the veteran's current hip 
disability is related to the service injury is a medical 
question that neither the veteran nor his wife is competent 
to answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
In this case, competent and uncontroverted medical opinion by 
the VA examiner is that it is less likely than not that the 
veteran's left hip disorder is due to the parachute accident.  

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence offered by the veteran, 
including his correspondence to VA and his testimony before 
the Board in which he asserted that he injured his hip during 
the parachute jump and had suffered hip pain continually 
thereafter.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds the veteran's account of chronic 
hip disorder since the parachute jump to be inconsistent with 
the veteran's own statements as well as the totality of the 
record.  The veteran testified he reported hip problems to 
medical examiners during service, but this is disproved by 
the numerous self-reported Reports of Medical History in 
which the veteran specifically denied swollen or painful 
joints, arthritis or rheumatism, and/or bone, joint or other 
deformity; the corresponding Reports of Medical Examination 
show no current hip disorder.  Further, the veteran's own 
accounts of hip symptoms have been inconsistent: he testified 
before the Board that hip problems were continuous since the 
parachute jump, but he told the VA examiner that his hip 
problems began in the 1970s.

The Board has considered the testimony of the veteran's wife, 
to the effect that the veteran had told her about the 
parachute jump and that he attributed his hip problems to 
that event.  The record reflects that she and the veteran 
married in 1997, almost 40 years after the incident in 
question.  Presumably, the information that the veteran 
shared with her was also provided many years after the 
incident and was therefore based upon the veteran's 
recollection of things that occurred many years earlier.  
This information is not as probative as the information 
recorded contemporaneous to the parachute jump and in the 
service records prepared more contemporaneous to the period 
in question.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against this claim.


Hypertension

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

The veteran asserts that hypertension began during active 
service and has been chronic since then.

STR from the veteran's periods of active duty (November 1948 
to April 1955) show no indication of hypertension.  Following 
his release from active duty the veteran was immediately 
affiliated with the Navy Reserve, initially as a naval 
aviator (1955 to 1966) and thereafter as a dentist (1966 to 
1989).  STR relating to the veteran's Naval Reserve service 
include numerous periodic physical examination reports, none 
of which shows elevated blood pressure readings or any 
clinical indices of hypertension.

The veteran presented to the VA outpatient clinic in June 
2004 to establish care regarding borderline blood pressure.  
His blood pressure was measured as 142/79; as noted above, 
such readings are not hypertensive under VA rating criteria.

The veteran had a VA examination in April 2006.  The 
examiner, a VA physician, reviewed the claims file and noted 
the veteran reported hypertension had first been diagnosed in 
the late 1980s.  The veteran's blood pressure was taken three 
times, and recorded as 130/80, 125/75 and 130/80.  As noted 
above, such readings are not hypertensive under VA rating 
criteria.

The examiner's impression was documented hypertension and 
chronic venous stasis.  The examiner stated it is at least as 
likely as not that a current low back disorder and venous 
disease are related to military service; however, as chronic 
hypertension is not known to be a sequelae of either of those 
disorders it is less likely than not that the veteran's 
hypertension is secondary to those service-related 
conditions. 

Subsequent to the VA examination above the RO issued a rating 
decision in May 2006 granting service connection for venous 
disease of the left leg (claimed as phlebitis and left leg 
deterioration) and for thoracolumbar spondylosis (claimed as 
injury to the middle back). 

A January 2008 VA clinical note shows the veteran's blood 
pressure as 149/82, or as 130/80 manually.  Clinical 
assessment was "controlled blood pressure and cholesterol" 
(medication records showed the veteran was taking a 
medication to lower cholesterol, although there is no mention 
of any medication to control blood pressure).

The veteran testified before the Board in January 2008 that 
he had a great deal of stress during and after service, and 
he attributed his blood pressure problems to such stress.  
The veteran did not remember specifically if he was 
identified as hypertensive during service.

An April 2008 VA clinical note shows the veteran's blood 
pressure as 124/67.  Medication records showed the veteran 
was taking a tablet daily for heart and blood pressure (new 
since January 2008).  The veteran's VA problem includes 
"essential hypertension" as assigned in June 2008.  

The Board finds that the evidence satisfactorily establishes 
that the veteran currently has hypertension.  However, the 
medical evidence clearly shows that this condition was not 
present in service or until years thereafter.  Moreover, the 
April 2006 VA medical opinion addressing the etiology of the 
hypertension is against the claim.  

The Board has carefully considered the lay evidence offered 
by the veteran, including his correspondence to VA and his 
testimony before the Board in which he stated he "thought" 
he had been treated for hypertension in service on his return 
from Korea.  Such treatment is not reflected in STR, and the 
existence of chronic hypertension is specifically disproved 
by STR.  

The veteran testified he believes that "stress" related to 
his service-connected disabilities caused or aggravated his 
current hypertension.  While the veteran might sincerely 
believe this, his lay opinion concerning this matter 
requiring medical expertise is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494.  In this case, 
the VA examiner specifically stated it is less likely than 
not that hypertension is related to the veteran's service-
connected back and left leg disabilities.  There is no 
contrary medical opinion of record.

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.


ORDER

Service connection for a left hip disorder status post total 
left hip arthroplasty is denied.

Service connection for hypertension is denied.



_______________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


